DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsujinishi (US PG Pub 2007/0063425).
For claim 1:  Tsujinishi teaches a sheet feeding apparatus (see Fig. 1) comprising: a supporting portion 6 configured to support a sheet 2 (see paragraphs 23 and 24): a feeding portion 5 (see paragraph 23, paper inlet for feeding paper into printer) configured to feed the sheet 2 supported by the supporting portion 6; a regulation unit 7a, 9b, 8, 10a, 10b comprising a regulation portion 7a, 7b configured to regulate a position of an edge portion of the sheet 2 supported by the supporting portion 6 (see Fig. 2, paragraphs 23-24), the regulation unit 7a, 7b being configured to move in a moving direction B (see Fig. 2) and cause the regulation portion to regulate a position of the edge portion of the sheet in the moving direction (see Fig. 2, paragraphs 24 and 25); and a sensor 11, 12 configured to output an output value that changes in accordance with an amount of movement of the regulation unit in the moving direction (see paragraphs 27-29), wherein the sensor 11 is disposed above the supporting portion and the 12 which opposes and operates with the sensor portion 11 and is thus at the same position in the gravity direction as the sensor portion 11 is above the opening which is the feeding portion, and only the portion of sections label 7a, 7b are considered to be the regulating portion, in particular the portions interacting with a sheet stack such as the sheet stack 2 which is partially drawn and shown in Fig. 1), and above an abutment position between the sheet supported by the supporting portion 6 and the feeding portion 5 in the gravity direction (see Fig. 1, the portion 12 which opposes and operates with the sensor portion 11 and is thus at the same position in the gravity direction as the sensor portion 11 is above the opening which is the feeding portion).
For claim 14:  Tsujinishi teaches the sheet feeding apparatus according to claim 1 and further teaches a control unit 13 configured to determine a size of the sheet regulated by the regulation unit 7a, 7b, 8, 10a, 10b depending on an output value from the sensor 11 (see paragraph 31, Figs. 4 and 5).
For claim 15:  Tsujinishi teaches the sheet feeding apparatus according to claim 1 and further teaches that the moving direction B is a sheet width direction orthogonal to the sheet feeding direction (see Figs. 1 and 3).
For claim 16:  Tsujinishi teaches the sheet feeding apparatus according to claim 1 and further teaches that the regulation unit 7a, 7b, 8, 10a, 10b comprises a guide portion 7b wherein the guide portion 7b is formed at an end portion of the regulation unit (as seen in Figs. 1 and 3, the guide 7b is formed on a lateral end portion of the regulation unit) on an upstream side in a sheet insertion direction (see Fig. 1, the guide 7b is formed extends from an upstream 7b is sloped downward).
For claim 17:  Tsujinishi teaches an image forming apparatus (see paragraph 23, printer) comprising the sheet feeding apparatus according to claim 1 (see rejection of claim 1 above) and an image forming portion configured to form an image on a sheet fed from the sheet feeding apparatus (see paragraph 23).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Tsujinishi (US PG Pub 2007/0063425).
For claim 2:  Tsujinishi teaches the sheet feeding apparatus according to claim 1 and further teaches a groove 10a, 10b wherein the regulation unit comprises a first portion disposed 8b, 8c disposed on one side of the groove, a second portion 7a, 7b comprising the regulation portion and a third portion 8a1, 8a2 disposed in the groove and configured to link the first portion 8b, 8c and the second portion 7a, 7b (see Fig. 3).  Tsujinishi does not teach the 6 for supporting the sheet which also supports the regulation unit 7a, 7b, 8 can be separated into the surface supporting the sheet and the surface supporting the regulating unit, and the separated portion supporting the regulating unit can be rearranged to be above the surface supporting the sheet.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Tsujinishi to separating the surface supporting the sheet from the elements supporting the regulation unit and position the element support the regulation unit well above the surface supporting the sheet to form a boxlike enclosure for carrying sheets.
For claim 3:  Tsujinishi teaches the apparatus of claim 2 and further teaches the sensor to be supported by a surface of the base member opposed to a surface facing the sheet, supported by the supporting portion (see Fig. 3, as modified, the elements 6 holding the regulating elements 7a, 7b would continue to support the regulating elements 7a, 7b from above and thus support the sensor held on the same frame as the regulating element 7a, 7b while the sheet is supported by the face of the supporting section 6).

Claims 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tsujinishi (US PG Pub 2007/0063425) in view of Nonaka et al. (US Patent 6,070,048).
For claim 4:  Tsujinishi teaches all of the limitations of claim 4 except a board comprising a pattern surface on which an electric circuit is formed, the sensor being electrically connected 12 for determining a width of a paper in the tray to be arranged in a moving direction and gravity direction of the apparatus (see Fig. 3).  However, Nonaka et al. teaches providing a sensor 13 for determining paper width of paper in a sheet tray having a board 16 comprising a pattern surface on which an electric circuit is formed (see Fig. 8, column 6, lines 20-30, printed board 16), the sensor being electrically connected to the electric circuit (see column 6, lines 15-20, printed board connected to electric circuit).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Tsujinishi to provide the sheet sensor as a printed board element as taught by Nonaka et al. for the purpose of determining the width of the paper in the sheet feeding apparatus without optical elements.
For claim 5:  The combination of Tsujinishi and Nonaka et al. teaches the sheet feeding apparatus of claim 4 and Nonaka et al. further teaches that the sensor 13 comprises a rotary element 13, 14 configured to rotate in accordance with the movement of the regulation unit 6, 7 in the moving direction 3 (see Fig. 2, see column 6, lines 5-14) and the combination as presented provides an axis of the rotary member to extend in a direction orthogonal to the gravity direction and moving direction (see Fig. 3 of Tsujinishi and Fig. 8 of Nonaka et al., if the printed board 16 of Nonaka et al. is provided in the manner of the board 12 in Tsujinishi, the element 13, 14 in Nonaka et al. is in the direction orthogonal to both gravity and moving directions).
For claim 6:  The combination of Tsujinishi and Nonaka et al. teaches the sheet feeding according to claim 5 and Nonaka et al. teaches that the regulation unit 7, 10 is a first regulation unit 10; wherein the sheet feeding apparatus further comprises a second regulation unit 6, 9 11, wherein the first regulation unit 10 comprises the regulation portion 7, a first rack 10a, and a third rack 10b, wherein the regulation portion 7 is a first regulation portion 7, wherein the first rack 10a and the third rack 10b extend along the moving direction (see Figs. 1 and 2), wherein the second regulation unit 6, 9 comprises a second regulation portion 6 and a second rack 9, and is configured to move in the moving direction 3 (see Fig. 2), wherein the second regulation portion 6 is configured to regulate a position of another edge portion of the sheet (the second regulation portion 6 regulates the left side of the sheet as opposed to right side for the first regulation portion 7 as can be seen in Fig. 2), supported by the supporting portion (see Fig. 2, the surface in Fig. 2 on which the sheet 3 sits), in the moving direction 3 (note that reference number 3 is used for the arrow and the sheet), wherein the second rack 9 extends along the moving direction (see Fig. 2, left and right in Fig. 2), wherein the pinion 11 is configured to rotate on an axis extending along the gravity direction (up and down as seen in Fig. 1) and mesh with the first rack 10a and the second rack 9, and wherein the third rack 11 is configured to mesh with the rotary member 12, 13, 14 (see Figs. 1, 2 and 12).
For claim 7:  Tsujinishi teaches all of the limitations of claim 7 except a board comprising a pattern surface on which an electric circuit is formed, the sensor being electrically connected to the electric circuit, wherein the board is disposed such that the pattern surface extends along a horizontal plane.  However, Nonaka et al. teaches providing a sensor 13 for determining paper width of paper in a sheet tray having a board 16 comprising a pattern surface on which an electric circuit is formed (see Fig. 8, column 6, lines 20-30, printed board 16), the sensor being electrically connected to the electric circuit (see column 6, lines 15-20, printed board connected to electric circuit) wherein the surface of the board extends along a horizontal plane 
For claim 8:  The combination of Tsujinishi and Nonaka et al. teaches the sheet feeding apparatus of claim 7 and Nonaka et al. further teaches that the sensor 13 comprises a rotary element 14 configured to rotate in accordance with the movement of the regulation unit 6, 7 in the moving direction 3 (see column 6, lines 5-14) and wherein the axis of the rotary member 13, 14 extends in the gravity direction (see Figs. 2, 8 and 12).
For claim 9: The combination of Tsujinishi and Nonaka et al. teaches the sheet feeding according to claim 8 and Nonaka et al. teaches that the regulation unit 7, 10 is a first regulation unit 10; wherein the sheet feeding apparatus further comprises a second regulation unit 6, 9 and a pinion 11, wherein the first regulation unit 10 comprises the regulation portion 7, a first rack 10a, and a third rack 10b, wherein the regulation portion 7 is a first regulation portion 7, wherein the first rack 10a and the third rack 10b extend along the moving direction (see Figs. 1 and 2), wherein the second regulation unit 6, 9 comprises a second regulation portion 6 and a second rack 9, and is configured to move in the moving direction 3 (see Fig. 2), wherein the second regulation portion 6 is configured to regulate a position of another edge portion of the sheet (the second regulation portion 6 regulates the left side of the sheet as opposed to right side for the first regulation portion 7 as can be seen in Fig. 2), supported by the supporting portion (see Fig. 2, the surface in Fig. 2 on which the sheet 3 sits), in the moving direction 3 (note that reference number 3 is used for the arrow and the sheet), wherein the second rack 9 11 is configured to rotate on an axis extending along the gravity direction (up and down as seen in Fig. 1) and mesh with the first rack 10a and the second rack 9, and wherein the third rack 11 is configured to mesh with the rotary member 12, 13, 14 (see Figs. 1, 2 and 12).
For claim 10:  The combination of Tsujinishi and Nonaka et al. teaches the sheet feeding according to claim 8 and Nonaka et al. teaches that the regulation unit 7, 10 is a first regulation unit 10; wherein the sheet feeding apparatus further comprises a second regulation unit 6, 9, wherein the first regulation unit 10 comprises the regulation portion 7, a first rack 10a, wherein the regulation portion 7 is a first regulation portion 7, wherein the first rack 10a and the third rack 10b extend along the moving direction (see Figs. 1 and 2), wherein the second regulation unit 6, 9 comprises a second regulation portion 6 and a second rack 9, and is configured to move in the moving direction 3 (see Fig. 2), wherein the second regulation portion 6 is configured to regulate a position of another edge portion of the sheet (the second regulation portion 6 regulates the left side of the sheet as opposed to right side for the first regulation portion 7 as can be seen in Fig. 2), supported by the supporting portion (see Fig. 2, the surface in Fig. 2 on which the sheet 3 sits), in the moving direction 3 (note that reference number 3 is used for the arrow and the sheet), wherein the second rack 9 extends along the moving direction (see Fig. 2, left and right in Fig. 2), wherein the pinion 11 is configured to rotate on an axis extending along the gravity direction (up and down as seen in Fig. 1).
Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tsujinishi (US PG Pub 2007/0063425) in view of Milillo et al. (US Patent 5,333,852)
34 comprising a pattern surface 35 (see Fig. 6) with a sensor element 44, 45 in electrical contact with the electric circuit (column 5, lines 1-35, actuating the switches), the board being disposed along a horizontal plane (see Fig. 3).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Tsujinishi to provide the patterned board and circuit and electrically contacting member as taught by Milillo et al. for the purpose of determining the width of the paper without an optical sensor.
For claim 11:  The combination of Tsujinishi and Milillo et al. teaches the sheet feeding apparatus according to claim 7 and Milillo et al. teaches that the sensor is a slide member 44, 45 configured to move in accordance with the regulation unit in the moving direction 46 (see Fig. 3).

Allowable Subject Matter
Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record or any obvious combination thereof teaches the sheet feeding .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H BANH whose telephone number is (571)270-3851.  The examiner can normally be reached on M-F 12-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 
/DAVID H BANH/             Primary Examiner, Art Unit 2853